Exhibit SUBSIDIARIES OF REGISTRANT AT DECEMBER 31, 2009 The companies listed below are directly or indirectly owned 100% by GSE Systems, Inc. and are included in its consolidated financial statements. · GSE Engineering Systems (Beijing) Company Ltd., GSE Erudite Software, Inc., GSE Power Systems AB, GSE Process Solutions, Inc., GSE Services Company L.L.C., MSHI, Inc. and GSE Systems Ltd., are wholly owned subsidiaries of GSE Systems, Inc. · GSE Government & Military Simulation Systems, Inc. is a wholly owned subsidiary of GSE Power Systems, Inc. which is a wholly owned subsidiary of MSHI, Inc. Name Place of Incorporation or Organization GSE Engineering Systems (Beijing) Company, Ltd Peoples Republic of China GSE Erudite Software, Inc. State of Delaware GSE Power Systems AB Sweden GSE Process Solutions, Inc. State of Delaware GSE Services Company L.L.C. State of Delaware MSHI, Inc. State of Virginia GSE Systems Ltd United Kingdom GSE Government & Military Simulation Systems, Inc. State of Delaware GSE Power Systems, Inc. State of Delaware
